 Case 2:19-cv-06332-AB-GJS Document 37 Filed 09/08/20 Page 1 of 2 Page ID #:156



1
                                                                              JS-6
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11
                                              Case No. CV 19-06332-AB (GJSx)
12   BRIAN WHITAKER,
13
                     Plaintiff,
                                              ORDER DISMISSING CIVIL ACTION
14
     v.
15
     JACK H. TULANIAN, in individual
16   and representative capacity as trustee
     of the Tulanian Family Trust
17   established under Declaration of
     Trust dated March 9, 1970;
18   MARGARET TULANIAN, in
     individual and representative capacity
19   as trustee of the Tulanian Family
     Trust established under Declaration
20   of Trust dated March 9, 1970;
     TLMJT CORPORATION, a
21   California Corporation; and Does 1-
     10,
22
                     Defendants.
23
24
           THE COURT having been advised by counsel that the above-entitled action has
25
     been settled;
26
           IT IS THEREFORE ORDERED that this action is hereby dismissed without
27
     costs and without prejudice to the right, upon good cause shown within 60 days, to re-
28
                                              1.
 Case 2:19-cv-06332-AB-GJS Document 37 Filed 09/08/20 Page 2 of 2 Page ID #:157



1    open the action if settlement is not consummated. This Court retains full jurisdiction
2    over this action and this Order shall not prejudice any party to this action.
3
4
     Dated: September 8, 2020         _______________________________________
5                                     ANDRÉ BIROTTE JR.
6                                     UNITED STATES DISTRICT JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2.
